                                          Case 5:17-cv-00072-BLF Document 734 Filed 12/01/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                      Case No. 17-cv-00072-BLF
                                   8                   Plaintiff,
                                                                                          ORDER REFERRING PARTIES TO
                                   9             v.                                       SETTLEMENT CONFERENCE
                                  10     CISCO SYSTEMS INC.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court REFERS the parties to Judge Nathanael Cousins for settlement discussions. The

                                  14   parties shall contact Judge Cousins’ chambers for scheduling.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: December 1, 2020

                                  18                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
